DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendments/arguments filed 10/8/21.  The arguments set forth are addressed herein below.  Claims 1-23 remain pending and Claims 1-2 are currently amended.
Terminal Disclaimer
The terminal disclaimer filed on 10/08/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,471,353 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 2014/0364197) in view of Tokunaga (WO 2016/080005 A1)(please refer to the WIPO translation).
Claim 1:  Osman discloses a method for processing content for head mounted display (HMD) use, comprising: providing images of a virtual reality (VR) scene of a video game (simulation) as video frames (¶ 92-93) for rendering on a display screen of the HMD (102), the images of the VR scene generated in response interactions (commands or controller inputs - ¶ 42, 73, 92, 98) received during play of the video game (simulation), from a user wearing the HMD; the video game received from a user wearing the HMD (Figs. 6a-12, ¶ 39-42, 48-54, 56, 59-66); and generating a signal to activate an image capturing device to capture an image of the user while the user is interacting in a physical space during the play (Figs. 4-6, ¶ 47, 53-58, 60-62), wherein the image capturing device is external to the HMD and is oriented toward the user.  Osman teaches generating a signal to activate an image capturing device (108) to capture an 
	Osman teaches the above, but lacks explicitly suggesting wherein the processing includes associating the image of the user to a portion of the game play of the video game, the association allowing the image of the user to be shared with the portion of the play.  At least Osman teaches that various modifications can be applied without departing from the overall scope of the claimed invention (¶ 117) and teaches pausing the game such that the user can share game image clips (¶ 62-66).  An analogous art of Tokunaga teaches processing including associating the image of the user to a portion of the game play of the video game, the associating allowing the image of the user to be shared with the portion of the play (page 8:para 2, page 13:para 2, page 14:para 3, pages 18-20, page 24:para 1, page 27:para 27, pages 34-35, page 37, page 38 (composite image can include current game scene), pages 42-43 (share with portion of play to others others)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shared image clip means of Osman with the processing sharing means of Tokunaga to provide an improved gaming experience by improving the interest of the presentation to the user.  Such a modification would allow gamers to share experiences with other users; thereby making the overall experience more enjoyable.
Claim 2:  Tokunaga teaches wherein associating the image includes linking the image of the user to a specific video frame of a recording of the play, the linking of the image to the specific video frame and the recording are stored in a local buffer (page 17-18 
Claim 3:  Tokunaga teaches wherein associating the image includes linking the image of the user to a specific video frame within a video clip of the game play (image is linked to a start frame and/or end frame within a video clip – pages 31, 34-36),  wherein the video clip is generated from a recording of the game play of the video game that is stored in a local buffer during game play (page 17-18 (the replay data (represents a period from the start of the game to the end of the game)), pages ), the video clip including the portion of the game play that corresponds with a time frame when the image of the user was captured (pages 31, 34-36, Figs. 11-12 and descriptions thereof).
Claim 4:  Osman teaches the video clip of the recorded game play being predefined or user-defined (Figs. 7a-c and descriptions thereof).  Tokunaga teaches a length of the video clip of the recorded game play is predefined or user-defined (pages 31, 34-36, example start and end frame of a goal scene).
Claim 5:  Tokunaga teaches sharing the video clip of the recorded game play with the associated image of the user with other users identified from a social network of the user or other users from a game network to which the user belongs or on a game network site, or on a website, other users from a game network to which the user belongs or on a game network site, or from a website (see above, pages 40-43, Fig. 14).
Claim 6:  Osman in view of Tokunaga teaches wherein processing the image includes associating one or more rendering characteristics to the image of the user and 
Claim 8:  Osman teaches wherein the signal to activate the image capturing device is generated in response to a user input provided at a user interface associated with the HMD, during play of the simulation (Figs. 4-6, ¶ 47, 53-57, 60-62).
Claim 9:  Osman teaches wherein the user input is a gesture input that includes a forward swipe, a button press, a single tap, a directional swipe, a double tap, a finger press, or any combinations thereof (¶ 54).
Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Closest Prior Art
The closest prior art of record does not teach or fairly suggest the claimed invention in combination as it pertains to at least Independent Claims 11, 15, and 23.  
  Osman, additionally, teaches capturing an image of the user interacting in a physical space during the play, the image captured by an image capturing device that was activated to capture the image of the user during play, wherein the image capturing device is external to the HMD and is oriented toward the user; processing the image of the user received from the image capturing device.  Tokunaga (WO 2016/080005) teaches processing includes associating the image of the user to a portion of the play of the simulation, the association allowing the image of the user to be shared with the portion of the play.
However, Osman or Tokunage, alone or in combination lacks explicitly suggesting wherein processing the image further includes, formatting the image of the user and the images of the VR scene so as to render the image of the user in a first portion of the display screen of the HMD and the images of the VR scene in a second portion of the display screen during play of the simulation, the image of the user being presented for a pre-defined period of time; and after expiration of the pre-defined period of time, reformatting the images of the VR scene so as to render the images of the VR scene on the display screen of the HMD, the images of the VR scene being presented without the image of the user.
Independent Claim 15:

However, Osman or Tokunaga, alone or in combination, fail to explicitly suggesting the computing device further including a signal generator that is configured to: generate a signal to activate an image capturing device that is communicatively coupled to the computing device, the activation enables the image capturing device to capture an image of a user interacting in a physical space, during play of the simulation; and an image data processor that is configured to receive the image of the user and process the image of the user for rendering on a display screen of the HMD, wherein the processing of the image includes associating the image of the user to a portion of the play of the simulation.
In regards to Claim 23:
Osman (US 2014/0364197)  teaches a method for processing content for head mounted display (HMD) use, comprising: providing images of a virtual reality (VR) scene of a simulation for rendering on a display screen of the HMD, the images of the 
However, Osman fails to teach or explicitly suggest when the gaze direction of the user is directed toward a pre-defined area on the display screen of the HMD and the gaze detection lasts for a pre-defined amount of time generating a signal to activate a plurality of image capturing devices, wherein the plurality of image capturing devices includes at least one forward facing camera of the HMD and at least one image capturing device that is external to the HMD, the plurality of image capturing devices is oriented to capture an image of the user interacting in a physical space, the images captured by the plurality of image capturing devices used to generate a three-dimensional image of the user; and rendering the three-dimensional image of the user at the pre-defined area on the display screen of the HMD and rendering images of the VR scene in remaining area of the display screen.
Response to Arguments
Applicant's arguments filed 10/08/21 have been fully considered but they are not persuasive. 
Applicant indicates that Claim 1 has been amended to include similar limitations with respect to that of Claim 15 and should be allowable.
The applicant argues that neither Osman or Tokunaga teaches associating the image of the user to a portion of the game play of the video game, the association allowing the image of the user to be shared with the portion of the play.  However, as noted in the above rejection, Tokunaga is relied upon to modify the teachings of Osman to reflect such limitations.
Conclusion

Please see PTO-892.
A translation of WO 2016/080005 A1 is attached as a courtesy.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715